LARSEN, Justice,
dissenting.
I dissent.
Appellant, Insurance Company of North America (INA), framed the issue it presented to this Court as follows:
Did the filing of a class action over which no court had jurisdiction because the named plaintiffs lacked standing to sue nevertheless toll the statute of limitations for claims filed after the statute otherwise would have run?
The thrust of appellant’s argument is that lack of standing in a class action proceeding goes to the essence of a court’s jurisdiction and that lack of standing renders a class action a nullity from the outset. This is not the law of this Commonwealth. In Jones Memorial Baptist Church v. Brackeen, 416 Pa. 599, 602, 207 A.2d 861, 863 (1965), this Court specifically rejected a challenge to the lower court’s jurisdiction to hear a case on the basis of the plaintiff’s purported lack of standing, stating simply: “[w]hether a plaintiff has standing ... does not involve a question of jurisdiction.” See also Jackson v. Centennial School District, 509 Pa. 101, 501 A.2d 218 (1985) (Larsen, J., dissenting) (discussing confusion engendered by use of term “jurisdiction” whenever a court fails to entertain an action for any reason). On this ground alone, I would have dismissed this appeal as having been improvidently granted.
Further, appellant and the majority accord undue significance to the dicta in American Pipe & Construction Co. v. Utah, 414 U.S. 538, 94 S.Ct. 756, 38 L.Ed.2d 713, reh. denied, 415 U.S. 952, 94 S.Ct. 1477, 39 L.Ed.2d 568 (1974), from which the majority infers that tolling of the statute of limitations “should not occur in cases where the class representative lacked standing.” Maj. op. at 492.
*497The source of this “rule” of law, as cited by the Court of Appeals in Utah v. American Pipe & Construction Co., 473 F.2d 580 (9th Cir.1973), is Hobbs v. Police Jury of Morehouse Parish, 49 F.R.D. 176 (W.D.La.1970). The court in Hobbs refused to permit untimely intervention in a class action suit where the named representative lacked standing in his own right and as a member of the class he purported to represent to challenge the issuance of municipal bonds. The Hobbs court found that this cause of action was governed by a peremptive period of limitation, which period could not, under any circumstance, be tolled or suspended.1 Peremptive periods of limitation were distinguished by the Hobbs court from prescriptive periods in this way: *49849 F.R.D. at 179 (emphasis added).2 Such precedent does not establish a firm foundation for the majority’s holding today.
*497‘The difference between prescription and peremption is that the former simply bars the remedy whereas, in the latter, time is made of the essence of the right granted.’
Had this case dealt with a simple prescriptive period, we may have been inclined to hold that institution of a class action by an improper party interrupted the running of prescription so as to allow a later, proper plaintiff with appropriate standing, to prosecute the suit.
*498We must keep in mind that our own rules of procedure define a class action as “any action brought by or against parties as representatives of a class until the court by order refuses to certify it as such or revokes a prior certification.” Pennsylvania Rules of Civil Procedure Rule 1701 (emphasis added). This definition tracks the language of Bell v. Beneficial Consumer Discount Co., 465 Pa. 225, 348 A.2d 734 (1975), where this Court stated that “[t]he class is in the action until properly excluded.” Explanatory Note to Rule 1701. Appellees herein, Blair and Julia Cunningham, were unnamed members of the class involved in Nye v. Erie Insurance Exchange, 504 Pa. 3, 470 A.2d 98 (1983),3 and I would hold that the statute of limitations was *499tolled as to their cause of action from the date the class action complaint in Nye was filed and until this Court found that Nye lacked class action standing with respect to all defendants except Erie Insurance Exchange on December 30, 1983.
The purposes to be served by limitations periods and the tolling principle in class actions would not be violated by extending the tolling principle to this case. The validity of class members’ claims depends on their inherent merits; it does not rise and fall with their putative representative. The fact that Nye lacked standing meant only that he could not represent those class claims, not that no one could, or that his individual claim or the claims of his class were invalid. Appellant had notice sufficient to determine both the subject matter and size of the prospective litigation on the day that the complaint was filed in Nye. Contrary to what the majority finds, it was not patently clear from the face of Nye’s complaint that Nye lacked standing to bring a cause of action against appellant herein. Standing has been referred to as one of “the most amorphous concepts in the entire domain of public law.” Flast v. Cohen, 392 U.S. 83, 99, 88 S.Ct. 1942, 1952, 20 L.Ed.2d 947 (1968). Two Superi- or Court judges found that Nye did have standing to pursue the action against all defendant insurance companies, including INA. Nye v. Erie Insurance Exchange, 307 Pa.Super. 464, 453 A.2d 677 (1982), rev’d, 504 Pa. 3, 470 A.2d 98 (1983). Although this Court unanimously determined that Nye lacked standing, this was an arguable legal issue which took four years to resolve.
In the interim, appellees, members of the class in Nye, properly refrained from filing an individual action, thereby promoting the efficiency and economy of litigation envisioned by our class action rules. The result of the majority’s position, on the other hand, will be to encourage the filing of numerous duplicative complaints across the Commonwealth as unnamed members of a class seek to preserve their rights in the event that the class action is dismissed or *500decertified for any reason other than lack of numerosity, commonality, or the ability of the representative to protect the interests of the class.
The majority takes note of the fact that counsel for the appellees herein “is the same counsel as filed the class action in Nye,” maj. op. at 493, and concludes therefrom that counsel has acted as an officious intermeddler, abused the goals of class action procedures, and employed subversive tactics. Maj. op. at 493-496. I disagree. I would note for the record that Pennsylvania insurers not only failed to inform their insureds that work loss benefits were available under the No-fault Act,4 Pennsylvania No-fault Motor Vehicle Insurance Act, Act of July 19, 1974, P.L. 489, No. 176, 40 P.S. §§ 1009.101-1009.701, since repealed, but also contested payment of these benefits in numerous court actions and appeals. See, e.g., Freeze v. Donegal Mutual Insurance Co., 504 Pa. 218, 470 A.2d 958 (1983) (estate of victim entitled to work loss benefits); Klopp v. Allstate Insurance Co., 334 Pa.Super. 162, 482 A.2d 1133 (1984) (decedent on total disability entitled to work loss benefits); Antanovich v. Allstate Insurance Co., 320 Pa.Super. 322, 467 A.2d 345 (1983) (work loss benefits must be paid in lump sum), aff'd, 507 Pa. 68, 488 A.2d 571 (1985); Shomper v. Aetna Life & Casualty Co., 309 Pa.Super. 97, 454 A.2d 1101 (1982) (earlier decisions regarding work loss benefits were to be applied retroactively and such benefits were payable to decedent on welfare at time of accident); Minier v. State Farm Mutual Automobile Insurance Co., 309 Pa.Super. 53, 454 A.2d 1078 (1982) (retired person on pension is entitled to work loss benefits). Thus, counsel’s actions were a proper attempt to prevent clear abuses of the No-fault Act by the insurance industry on behalf of the industry’s insureds.

. The Louisiana Constitution provides, in pertinent part:
If the validity of any election, special tax or bond issue authorized or provided for, held under the provisions of this section, is not raised within the sixty (60) days herein prescribed, the authority to issue the bonds, the legality thereof and of the taxes necessary to pay the same shall be conclusively presumed, and no court shall have authority to inquire into such matters.
La.Const. Art. 14, § 14(n).
Compare the applicable statute of limitations set forth in our No-fault Act as follows:
If no-fault benefits have not been paid for loss arising otherwise than from death, an action therefor may be commenced not later than two years after the victim suffers the loss and either knows, or in the exercise of reasonable diligence should have known, that the loss was caused by the accident, or not later than four years after the accident, whichever is earlier. If no-fault benefits have been paid for loss arising otherwise than from death, an action for further benefits, other than survivor’s benefits, by either the same or another claimant, may be commenced not later than two years after the last payment of benefits.
40 P.S. § 1009.106(c)(1) (repealed).


. In Sachritz v. Pennsylvania National Mutual Casualty Insurance Co., 500 Pa. 167, 455 A.2d 101 (1982), this Court drew an analogy between the no-fault statute of limitations and the limitations on traditional tort actions for personal injuries. As such, the limitations period set forth in the No-fault Act can be considered a "pure” statute of limitations (or a “prescriptive” limitations period) and not a "special” (or "peremptive”) statute of limitations. In Metropolitan Edison Co. v. Pennsylvania Public Utility Commission, 62 Pa.Commw. 460, 437 A.2d 76, 84 (1981) (Petition for Allowance of Appeal denied February 23, 1982), Commonwealth Court aptly described these terms as follows:
A "pure" statute of limitations operates only to bar a remedy, and does not affect the substantive existence of a legal right or power. A special limitation, by contrast, is an integral, substantive element of the right or power in question; the right or power cannot exist in scope beyond the special limitation.


. Nye's complaint alleged:
The class of plaintiffs includes all previously employed Pennsylvania residents who were insured by any of the defendants under No-Fault insurance coverage and who sustained a fatal injury within the past two years or whose estate or relative received any no-fault payments whatsoever as a result of decedents’ death during the past two years and their executors, administrators, relatives, etc.
Nye’s Class Action Complaint at 6. Nye v. Erie Insurance Exchange, supra. Appellees brought the instant action as administrators of the estate of their daughter, Kathleen Cunningham, who died as the result of a motor vehicle accident occurring on January 25, 1979. At the time of her death, Kathleen was a Pennsylvania resident, who was employed as a schoolteacher, and was a named insured on a no-fault automobile insurance policy issued by INA.


. For example, appellees in the instant action filed an affidavit in which they stated "[w]e were not told that our decedent’s estate had a claim for No-fault work loss benefits." Reproduced Record at 273a. They also stated that they were originally informed of this right to work loss benefits by an attorney not involved in the Nye case who referred them to their present counsel.